Order entered September 3, 2014




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-14-00490-CR
                                       No. 05-14-00491-CR
                                       No. 05-14-00492-CR
                                       No. 05-14-00493-CR

                                  JIMIL BROWN, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                    On Appeal from the 194th Judicial District Court
                                 Dallas County, Texas
     Trial Court Cause Nos. F10-33944-M, F10-33945-M, F12-33914-M, F12-34048-M

                                            ORDER
        The Court REINSTATES the appeals.

       On August 6, 2014, we ordered the trial court to make findings regarding why the

reporter’s record had not been filed. On September 2, 2014, we received the reporter’s record.

Therefore, in the interest of expediting the appeals, we VACATE the August 6, 2014 order

requiring findings.

       Appellant’s brief is due within thirty days of the date of this order.


                                                       /s/    CAROLYN WRIGHT
                                                              CHIEF JUSTICE